DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.

Response to Amendment
Applicant’s response, filed 13 January 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 3 and 6, they are acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.

Allowable Subject Matter
Claims 1-2, 4-5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 

“wherein tracking the plurality of initialized cylindrical models to obtain an optimized motion trajectories comprises:
receiving the plurality of initialized cylindrical models and a second set of segmented point cloud data corresponding to the plurality of motion frames received in succession to the first set of motion frames from the motion sensor device, wherein the initialized plurality of cylindrical models are represented as a plurality of particles, and wherein each particle among the plurality of particles comprises a state represented by the one or more directional angles and the one or more base coordinates, and a weight; 
		propagating the plurality of particles to a new state and updating the state based on a state propagation rule by utilizing a state space model, wherein the state propagation rule is based on the plurality of initialized cylindrical models and variance of Gaussian noise with zero mean for the one or more direction angles and the one or more base coordinates;
updating the weight associated with the plurality of particles based on a variance of Gaussian likelihood function and a weight update rule by utilizing an observation model, wherein the weight update rule is based on the second set of segmented point cloud data and plurality of initialized cylindrical models, and wherein the weight update rule considers a distance (D), which is a sum of all distances (d) of the second set of segmented point cloud data from a cylindrical model represented by a particle for which the weight is being updated; and
tracking the plurality of initialized cylindrical models based on the state and the weight of the plurality of particles associated with the plurality of initialized cylindrical models to obtains the optimized motion trajectories of the plurality of body joins, wherein a cylindrical model among the plurality of initialized cylindrical models having maximum weight is selected as an optimal cylindrical model”.

Previously applied Raskin reference is pertinent in teaching determining an updated new particle state by adding a multivariate Gaussian random variables (see Raskin sect. 4.5 Prediction and Algorithm 3), a weighting function is used where the weights for each particle is updated according to a sum-squared difference functions, and that in order to estimate the correct pose, the tracker finds the pose that maximizes the weighting function (see Raskin sect. 4.2 The weighting function and Algorithm 3). However, the sum-squared difference functions of Raskin fail to teach computing a sum of all distances of a second set of segmented point cloud data from a cylindrical model represented by a particle for which the weight is being updated, and that the updating the weight associated with the plurality of particles is based on a variance of Gaussian likelihood function.

An updated search and consideration of the prior art failed to yield a fair teaching, alone or in combination, of the amended subject matter of claims 1, 4, and 7.
Lehment et al. (“Automated Pose Estimation in 3D Point Clouds Applying Annealing Particle Filters and Inverse Kinematics on a GPU”) is pertinent in teaching the use of an annealing particle filter for pose estimation, where a weight is assigned to each particle of a particle set (see Lehment sect. 3.1. Annealing Particle Filter), and the weighting function is designed to match points of a cylinder based stickman model with detected cloud points based on a minimizing the Euclidean distance between each cylinder point and a closest cloud point (see Lehment sect. 3.2. Designing the Weighting Function). However, the Lehment fails to teach or suggest that updating the weight associated with the plurality of particles is based on a variance of Gaussian likelihood function, and that a cylindrical model among the 
Choi et al. (“RGB-D Object Tracking: A Particle Filter Approach on GPU”) is pertinent in teaching pose tracking using a particle filter to sample the trajectory of an object of interest over time, where weights are associated with particles representing the sample states, and that the weights are proportional to likelihood functions (see Choi sect. III. Particle Filter). Choi further teaches that the likelihood functions are based on distances between point associations between scene and object model (see Choi sect. IV. Likelihood Evaluation). However, Choi fails to teach or suggest that the updating the weight associated with the plurality of particles is based on a variance of Gaussian likelihood function, and that a cylindrical model among the plurality of initialized cylindrical model having maximum weight is selected as an optimal cylindrical model.
Pons-Moll et al. (“Outdoor Human Motion Capture using Inverse Kinematics and von Mises-Fisher Sampling”) is pertinent in teaching performing human motion capture where the human pose can be found by using a generated samples of valid poses from inertial sensor data and evaluated against image cues using a particle filter frame work (see Pons-Moll Fig. 1, sect. 1. Introduction, and sect. 3. 3.3. Optimization procedure), where the weighting function is implemented based on a cost function using silhouette and color terms from image data (see Pons-Moll sect. 4.3. Implementation Details). However, Pons-Moll fails to teach or suggest that the updating the weight associated with the plurality of particles is based on a variance of Gaussian likelihood function, wherein a weight update rule considers a sum of all distances of a second set of segmented point cloud data from a cylindrical model represented by a particle for which the weight is being updated, and that a cylindrical model among the plurality of initialized cylindrical model having maximum weight is selected as an optimal cylindrical model.
(see Zhao [0077]-[0082]),where if the model of the target is based on a descriptive method of size-normalization based source images with particle filter algorithm, a particle weight may be calculated by calculating the distance between the particle and a sub-space formed by all images of the target appearance represented by the model (see Zhao [0086]). However, Zhao fails to teach or suggest that the updating the weight associated with the plurality of particles is based on a variance of Gaussian likelihood function, wherein a weight update rule considers a sum of all distances of a second set of segmented point cloud data from a cylindrical model represented by a particle for which the weight is being updated, and that a cylindrical model among the plurality of initialized cylindrical model having maximum weight is selected as an optimal cylindrical model.

Regarding claims 2 and 5, they are dependent claims of independent claims 1 and 4, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661